Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 3 is cancelled, claim 21 is added, and claims 1-2, 5-14, and 16-21 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed March 9, 2022.

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed June 30, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 (Garcia in view of Engeler) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Garcia in view of Nishimura, as shown below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claim 21, the specification and figures does not clearly explain the limitation “receiving each respective RF echo of the RF echo subset at a different time than a reset of the respective RF echoes in the RF echoes subset”. The specification does not disclose how the system “resets” the echoes. The specification does not disclose if “reset” means to steer the reception angle from a non-zero angle to the zero angle, to steer the reception angle from the zero angle to a non-zero angle, or something else.  Therefore, claim 21 cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the claim and the prior art.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
For claim 21, the limitation “receiving each respective RF echo of the RF echo subset at a different time than a reset of the respective RF echoes in the RF echoes subset” is indefinite. It is unclear what a “reset” of the echoes means. The examiner is unsure if “reset” means to steer the reception angle from a non-zero angle to the zero angle, to steer the reception angle from the zero angle to a non-zero angle, or something else. Therefore, claim 21 cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the claim and the prior art.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over D. Garcia, et al., “Stolt’s f-k Migration for Plane Wave Ultrasound Imaging,” IEEE Transactions on Ultrasonics, Ferroelectronics, and Frequency Control, vol. 60, no. 9, pp. 1853-1867, Sep. 2013 in view of Nishimura et al. (US 20160199039 A1, published July 14, 2016), hereinafter referred to as Garcia and Nishimura, respectively. 
Regarding claim 1, Garcia teaches a method for plane wave ultrasound imaging (see Abstract — Plane wave imaging (PW) allows one to attain very high frame rates by transmission of planar ultrasound wavefronts.”), the method comprising: 
transmitting a plane wave of a plurality of plane waves at a transmission angle from a plurality of ultrasound transducers to a target (Fig. 4a, slanted plane waves emitted from transducer array at angle 6 to the three black dots [target] in the x-z plane); 
generating a migrated image of a plurality of migrated images from the RF echoes subset by applying a migration method on the RF echoes subset (see Abstract — “To perform beamforming of plane wave echo RFs and return high-quality images at high frame rates, we propose a new migration method carried out in the frequency-wavenumber (f-k) domain.”); and 
generating an ultrasound image of the target from the migrated image (see Fig. 7 — “In vitro results (of anechoic cysts)... The rightmost figure was obtained using f-k migration and seven compounding angles.”). 
Garcia teaches ultrasound transducers receiving RF echoes (Fig. 4(a), transducers receiving RF echoes from the scatterers (black dots) in response to transmitted slanted plane wave to the scatterers), but does not explicitly teach:
receiving an echoes subset of a plurality of echoes at a non-zero reception angle by the plurality of ultrasound transducers,
wherein receiving the echoes subset at the non-zero reception angle comprises steering the echoes subset to-an angle equal to the transmission angle, 
comprising receiving each respective echo in the echoes subset by a respective transducer element of the plurality of ultrasound transducers; and 
virtually rotating the plurality of ultrasound transducers by the non-zero reception angle through applying a virtual time delay to each respective echo received by a respective transducer element of the plurality of ultrasound transducers.  
Whereas, Nishimura, in the same field of endeavor, teaches: 
receiving an echoes subset of a plurality of echoes at a non-zero reception angle by the plurality of ultrasound transducers (Fig. 4A, receiving echoes signals E1 at a non-zero reception angle by transducers 2a),
wherein receiving the echoes subset at the non-zero reception angle comprises steering the echoes subset to an angle equal to the transmission angle (Fig. 4B, steering echo signals E1 to an angle equal to transmission ultrasound U angle), 
comprising receiving each respective echo in the echoes subset by a respective transducer element of the plurality of ultrasound transducers (Fig. 4B, respective transducers 2a each receiving echo signals E1); and 
virtually rotating the plurality of ultrasound transducers by the non-zero reception angle through applying a virtual time delay to each respective echo received by a respective transducer element of the plurality of ultrasound transducers (Fig. 6; see para. 0089 – “The reception delay interrupter 124a for each channel provides delay to the reception signal input from the transducer 2a of each channel according to the delay time information Rd0 to Rd5 for each reception channel input from the deflection controller 121…”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound transducers receiving RF echoes, as disclosed in Garcia, by steering the echoes subset to an angle equal to the transmission angle, as disclosed in Nishimura. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the noise in the predetermined deflection angle and enhance the signal-to-noise ratio of the echo signal, as taught in Nishimura (see para. 0119). 
	Furthermore, regarding claim 2, Garcia further teaches wherein transmitting the plane wave comprises: generating the plane wave by exciting the plurality of ultrasound transducers (see pg. 1, col. 2, para. 2 — “One method to get ultrafast images is by means of plane wave insonifications [1]: a planar wavefront is generated by exciting the transducer elements equally...”); and steering the plane wave to the transmission angle (Fig. 4a, virtual transducer and its transmission angle θ).
Furthermore, regarding claim 5, Garcia further teaches wherein applying the migration method on the RF echoes subset comprises applying a frequency-wavenumber (f-k) migration method on the RF echoes subset (see pg. 1858, col. 1, para. 3 — “We now have the framework for the f-k migration of PWI derived (plane wave imaging-derived) RF signals. The three step process to get f-k migrated images can be summarized as follows...”).
Furthermore, regarding claim 6, Garcia further teaches wherein applying the f-k migration method on the RF echoes subset comprises applying a Stolt's f-k migration method on the RF echoes subset (see Fig. 5 — “Diagram of the Stolt’s f-k migration algorithm for plane wave imaging. The proposed algorithm for migration of the RF signals works entirely in the Fourier domain.”). 
Furthermore, regarding claim 7, Garcia further teaches wherein generating the ultrasound image comprises extracting an envelope of the migrated image (see pg. 7, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows...and 3) an envelope detection was performed in the resulting compounded migrated RF data.”). 
Furthermore, regarding claim 8, Garcia further teaches wherein generating the ultrasound image comprises: 
generating a plurality of aligned images by aligning the plurality of migrated images (see Fig. 4c-4d — “(c) Trimming the RF signals realigns the hyperbolas horizontally (from gray to black). (d) A scatterer originally located at (xs,zs) will be moved to (                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    s,                         
                            
                                
                                    z
                                
                                ^
                            
                        
                    s) after the f-k migration.” Which is equated to aligning migrated images); 
generating an averaged image by weighted averaging the plurality of aligned images; and generating the ultrasound image by extracting an envelope of the averaged image (see pg. 1859, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows: 1) several RF signals were acquired with slightly different plane wave angles; 2) they were migrated independently, then averaged, and 3) an envelope detection was performed in the resulting compounded migrated RF data.”). 
Furthermore, regarding claim 9, Garcia further teaches wherein aligning the plurality of migrated images comprises rotating each of the plurality of migrated images from the non-zero reception angle to a zero angle (see Fig. 4c-4d — “...(b) The resulting diffraction hyperbolas in the RF echoes are not aligned. (c) Trimming the RF signals realigns the hyperbolas horizontally (from gray to black)...”; see pg. 1859, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows: 1) several RF signals were acquired with slightly different plane wave angles; 2) they were migrated independently...” so the hyperbolas RF echoes are equated to the images, and the aligning (rotating) the hyperbolas from the slant (non-zero reception angle) to the horizontal (zero reception angle)).

Regarding claim 14, Garcia teaches a system for plane wave ultrasound imaging (see Abstract — Plane wave imaging (PW) allows one to attain very high frame rates by transmission of planar ultrasound wavefronts.”), the system comprising: 
a transducer array comprising a plurality of transducers (see pg. 1859, col. 1, para. 2 — “In vitro RF data were acquired with the V-1 Verasonics scanner using a 5-MFlz linear-array transducer (ATLL7-4, 128 elements, pitch = 0.3 mm)...”), the transducer array configured to: 
transmit a plane wave of a plurality of plane waves at a transmission angle from the transducer array to a target (Fig. 4a, slanted plane waves emitted from transducer array at angle θ to the three black dots in the x-z plane); and 
receive a radio frequency (RF) echoes subset of a plurality of RF echoes (Fig. 4(a), transducers receiving RF echoes from the scatterers (black dots) in response to transmitted slanted plane wave to the scatterers); 
generate the plane wave by exciting the plurality of ultrasound transducers, and steer the plane wave to the transmission angle (Fig. 4a, slanted plane waves emitted from transducer array at angle 6 to the three black dots in the x-z plane); 
generating a migrated image of a plurality of migrated images from the RF echoes subset by applying a migration method on the RF echoes subset (see Abstract — “To perform beamforming of plane wave echo RFs and return high-quality images at high frame rates, we propose a new migration method carried out in the frequency-wavenumber (f-k) domain.”); and 
generating an ultrasound image of the target from the migrated image (see Fig. 7, rightmost ultrasound image of target (anechoic cysts) — “In vitro results (of anechoic cysts)... The rightmost figure was obtained using f-k migration and seven compounding angles.”). 
Garcia teaches steering the plane wave to the transmission angle, and ultrasound transducers receiving RF echoes (Fig. 4(a), transducers receiving RF echoes from the scatterers (black dots) in response to transmitted slanted plane wave to the scatterers), but does not explicitly teach: 
receive echoes subset of a plurality of RF echoes at a non-zero reception angle equal to the transmission angle; 
a transmit beamformer; 
a memory having processor-readable instructions stored therein; and 
one or more processors configured to access the memory and execute the processor-readable instructions, which, when executed by the one or more processors configures the one or more processors to perform a method, the method comprising: 
steering the echoes subset to the non-zero reception angle by: 
receiving each respective echo in the echoes subset by a respective transducer of the plurality of transducers; and 
virtually rotating the plurality of transducers by the non-zero reception angle through applying a virtual time delay to each respective echo received by a respective transducer of the plurality of transducers. 
Whereas, Nishimura, in the same field of endeavor, teaches:
receive echoes subset of a plurality of RF echoes at a non-zero reception angle equal to the transmission angle (Fig. 4B, receiving echoes signals E1 at a non-zero reception angle by transducers 2a at an angle equal to transmission ultrasound U angle); 
a transmit beamformer (Fig. 2, transmitter/receiver 12 as the transmit beamformer; see para. 0076 – “…the transmitter/receiver 12 sets the transducer 2a to which the transmission signal is supplied and delay time according to the deflection angle θ, supplies the transmission signal to the set transducer 2a provided with the set delay time…”); 
a memory having processor-readable instructions stored therein (Fig. 2; see para. 0082 – “For example, the controller 18 includes, a CPU (Central Processing Unit), a ROM…The controller 18 reads various processing programs such as a system program stored in the ROM [read only memory], develops the program in the RAM and centrally controls the operation of each function of the ultrasound image diagnostic apparatus S according to the developed program.”); and 
one or more processors configured to access the memory and execute the processor-readable instructions, which, when executed by the one or more processors configures the one or more processors to perform a method (Fig. 2; see para. 0082 – “For example, the controller 18 includes, a CPU (Central Processing Unit), a ROM…The controller 18 [processor] reads various processing programs such as a system program stored in the ROM [read only memory], develops the program in the RAM and centrally controls the operation of each function of the ultrasound image diagnostic apparatus S according to the developed program.”), the method comprising: 
steering the echoes subset to the non-zero reception angle by: 
receiving each respective echo in the echoes subset by a respective transducer of the plurality of transducers (Fig. 4B, respective transducers 2a each receiving echo signals E1); and 
virtually rotating the plurality of transducers by the non-zero reception angle through applying a virtual time delay to each respective echo received by a respective transducer of the plurality of transducers (Fig. 6; see para. 0089 – “The reception delay interrupter 124a for each channel provides delay to the reception signal input from the transducer 2a of each channel according to the delay time information Rd0 to Rd5 for each reception channel input from the deflection controller 121…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound transducers receiving RF echoes, as disclosed in Garcia, by steering the echoes subset to an angle equal to the transmission angle, as disclosed in Nishimura. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the noise in the predetermined deflection angle and enhance the signal-to-noise ratio of the echo signal, as taught in Nishimura (see para. 0119).
Furthermore, regarding claim 16, Garcia further teaches a system wherein the method further comprises: 
applying a Stolt's f-k migration method on the RF echoes subset (see Fig. 5 — “Diagram of the Stolt’s f-k migration algorithm for plane wave imaging. The proposed algorithm for migration of the RF signals works entirely in the Fourier domain.”); and 
extracting an envelope of the migrated image (see pg. 7, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows...and 3) an envelope detection was performed in the resulting compounded migrated RF data.”).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Nishimura, as applied to claim 1 and 14 above, respectively, and further in view of Ustuner et al. (US 20060241454 A1, published October 26, 2006), hereinafter referred to as Ustuner. 
Regarding claim 10, Garcia in view of Nishimura teaches all of the elements as disclosed in claim 1 above, and 
Garcia further teaches wherein generating the ultrasound image comprises: generating a plurality of aligned images by aligning the plurality of migrated images (see Fig. 4c-4d — “(c) Trimming the RF signals realigns the hyperbolas horizontally (from gray to black). (d) A scatterer originally located at (xs,zs) will be moved to (                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    s,                         
                            
                                
                                    z
                                
                                ^
                            
                        
                    s) after the f-k migration.”; see pg. 1859, col. 2, para. 2 — “Getting one image by coherent compounding was carried out as follows: 1) several RF signals were acquired with slightly different plane wave angles; 2) they were migrated independently, then averaged, and 3) an envelope detection was performed in the resulting compounded migrated RF data.”). 
Garcia in view of Nishimura does not explicitly teach the steps of generating a plurality of envelope images by extracting an envelope of each of the plurality of images, and then generating the ultrasound image by weighted averaging the plurality of envelope images. 
Whereas, Ustuner, in the same field of endeavor, teaches generating a plurality of envelope images by extracting an envelope of each of the plurality of images, and then generating the ultrasound image by weighted averaging the plurality of envelope images (see Abstract — “The component images are scan-converted (if scan geometries are different), weighted and combined after envelope detection.”; Fig. 1, detector 18 to extract envelope, then compound processor 20 to weight average envelope images; see pg. 3, col. 2, para. 0027 — “the detector 18 is a B-mode detector of the signal envelope.”; see pg. 3, col. 2, para. 0028 — “The compounding processor 20 is operable to compound two or more frames of data. Data representing the same or similar spatial locations from the two or more frames of data are averaged. Weighted averaging, selection of the maximum or other functions are alternatively used.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of generating the ultrasound image, as disclosed in Garcia in view of Nishimura, by switching the steps of the envelope extraction and weighted averaging of the images, as disclosed in Ustuner. One of ordinary skill in the art would have been motivated to make this modification in order to increase detectability of soft tissue lesions, for example, and to view a fully overlapped scan region with pre-weighting to account for regions with different numbers of component regions, as taught in Ustuner (see pg. 1, col. 1, para. 0001-0002).

	Regarding claim 17, Garcia in view of Nishimura teaches all of the elements disclosed in claim 14 above, and 
Garcia further teaches generating a plurality of aligned images by rotating each of the plurality of migrated images from the non-zero reception angle to a zero angle (see Fig. 4c-4d — “...(b) The resulting diffraction hyperbolas in the RF echoes are not aligned. (c) Trimming the RF signals realigns the hyperbolas horizontally (from gray to black). (d) A scatterer originally located at (xs,zs) will be moved to (Xs, Zs) after the f-k migration.”).
Garcia in view of Nishimura does not explicitly teach generating a plurality of envelope images by extracting an envelope of each of the plurality of aligned images; and generating the ultrasound image by weighted averaging the plurality of envelope images.
Whereas, Ustuner, in the same field of endeavor, teaches generating a plurality of envelope images by extracting an envelope of each of the plurality of aligned images; and generating the ultrasound image by weighted averaging the plurality of envelope images (see Abstract — “The component images are scan-converted (if scan geometries are different), weighted and combined after envelope detection.”; Fig. 1, detector 18, then compound processor 20; see pg. 3, col. 2, para. 0027 — “…the detector 18 is a B-mode detector of the signal envelope.”; see pg. 3, col. 2, para. 0028 — “The compounding processor 20 is operable to compound two or more frames of data. Data representing the same or similar spatial locations from the two or more frames of data are averaged. Weighted averaging, selection of the maximum or other functions are alternatively used.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of generating an ultrasound image, as disclosed in Garcia in view of Nishimura, by including to the steps generating a plurality of envelope images by extracting an envelope of each of the plurality of aligned images, and generating the ultrasound image by weighted averaging the plurality of envelope images, as disclosed in Ustuner. One of ordinary skill in the art would have been motivated to make this modification in order to increase detectability of soft tissue lesions, for example, and to view a fully overlapped scan region with pre-weighting to account for regions with different numbers of component regions, as taught in Ustuner (see pg. 1, col. 1, para. 0001-0002).

Claims 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Nishimura, as applied to claim 1 and 14 above, respectively, and further in view of Tsushima (US 20170128038 A1, published May 11, 2017), hereinafter referred to as Tsushima. 
Regarding claim 11, Garcia in view of Nishimura teaches all of elements as disclosed in claim 1 above. 
Garcia in view of Nishimura does not explicitly teach wherein receiving the RF echoes subset comprises: 
sequentially receiving portions of the RF echoes subset by a plurality of reception sub-arrays, each of the plurality of reception sub-arrays comprising a transducers subset of the plurality of ultrasound transducers; and  
integrating the received portions of the RF echoes subset into a single image. 
Whereas, Tsushima, in an analogous field of endeavor, teaches wherein receiving the RF echoes subset comprises: 
sequentially receiving portions of the RF echoes subset by a plurality of reception sub-arrays, each of the plurality of reception sub-arrays comprising a transducers subset of the plurality of ultrasound transducers (Fig. 7A-7B, reception transducer element array Rx; see pg. 8, col. 2, para. 0097 — “For each transmission event, the input unit 1091 generates a sequence of receive signals RF for each of a plurality of transducer elements 101a used to receive ultrasound reflection in response to the transmission event. In the following, the transducer elements 101a that are used to receive ultrasound reflection in response to a transmission event are referred to as receive transducer elements 101a, and the group of the receive transducer elements 101a is referred to as a receive transducer element array.”); and 
integrating the received portions of the RF echoes subset into a single image (Fig. 29, reception beamformer 202 containing an adder for summation of the signals, leading to the ultrasound image generator). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving the ultrasound echoes, as disclosed in Garcia in view of Nishimura, by having reception sub-arrays of the transducers sequentially receive the ultrasound echo signals, as disclosed in Tsushima. One of ordinary skill in the art would have been motivated to make this modification in order to image the target with high visual perceptibility, as taught in Tsushima (see pg. 25, col. 1, para. 0256). 
Furthermore, regarding claim 12, Tsushima further teaches wherein transmitting the plane wave comprises sequentially transmitting portions of the PW by a plurality of transmission sub-arrays, each of the plurality of transmission sub-arrays comprising a transducers subset of the plurality of ultrasound transducers (Fig. 7A-7B, transmission transducer element array Tx; see pg. 5, col. 1, para. 0063 — “The transmitter 107 is connected to the probe 101, via the multiplexer 111. The transmitter 107 determines when a high voltage pulse is to be applied to each of some of the transducer elements 101a of the probe 101 (i.e., each of the transmission transducer elements 101a) to trigger ultrasound transmission from the probe 101. The transmitter 107 repeatedly performs transmissions of ultrasound while gradually shifting the transmission transducer element array Tx in the array direction each time.”). 
Furthermore, regarding claim 13, Tsushima further teaches wherein receiving the RF echoes subset comprises: 
sequentially receiving portions of the echoes subset by a plurality of reception sub-arrays (Fig. 7A-7B, reception transducer element array Rx; see pg. 8, col. 2, para. 0097 — “For each transmission event, the input unit 1091 generates a sequence of receive signals RF for each of a plurality of transducer elements 101a used to receive ultrasound reflection in response to the transmission event. In the following, the transducer elements 101a that are used to receive ultrasound reflection in response to a transmission event are referred to as receive transducer elements 101a, and the group of the receive transducer elements 101a is referred to as a receive transducer element array.”), 
a reception sub-array of the plurality of reception sub-arrays comprising a segment of a transmission sub-array of the plurality of transmission sub-arrays (Fig. 7A-7B, transmission transducer element array Tx within reception transducer element array Rx and reception transducer element Rpk), 
a center of the reception sub-array coinciding with a center of the transmission subarray (Fig. 7A-7B, central Txo of transmission transducer element array Tx coinciding with central axis Rxo of reception transducer element array Rx); and 
integrating the received portions of the RF echoes subset into a single image (Fig. 29, reception beamformer 202 containing an adder for summation of the signals, leading to the ultrasound image generator). 
The motivation for claims 12-13 was shown previously in claim 11.

Regarding claim 18, Garcia in view of Nishimura teaches all of the elements as disclosed in claim 14 above. 
Garcia in view of Nishimura does not explicitly teach a system wherein the method further comprises: 
sequentially receiving portions of the RF echoes subset from a plurality of reception subarrays, each of the plurality of reception sub-arrays comprising a transducers subset of the plurality of ultrasound transducers; and 
integrating the received portions of the RF echoes subset into a single image. 
Whereas, Tsushima, in the same field of endeavor, teaches a system wherein the method further comprises: 
sequentially receiving portions of the RF echoes subset from a plurality of reception subarrays, each of the plurality of reception sub-arrays comprising a transducers subset of the plurality of ultrasound transducers (Fig. 7A-7B, reception transducer element array Rx; see pg. 8, col. 2, para. 0097 — “For each transmission event, the input unit 1091 generates a sequence of receive signals RF for each of a plurality of transducer elements 101a used to receive ultrasound reflection in response to the transmission event. In the following, the transducer elements 101a that are used to receive ultrasound reflection in response to a transmission event are referred to as receive transducer elements 101a, and the group of the receive transducer elements 1014 is referred to as a receive transducer element array.”); and 
integrating the received portions of the RF echoes subset into a single image (Fig. 29, reception beamformer 202 containing an adder for summation of the signals, leading to the ultrasound image generator). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer array, as disclosed in Garcia in view of Nishimura, by having reception sub-arrays of the transducers sequentially receive the ultrasound echo signals, as disclosed in Tsushima. One of ordinary skill in the art would have been motivated to make this modification in order to image the target with high visual perceptibility, as taught in Tsushima (see pg. 25, col. 1, para. 0256). 
Furthermore, regarding claim 19, Tsushima further teaches a system wherein the transmit beamformer is further configured to sequentially excite a plurality of transmission sub-arrays via a multiplexer (Fig. 1, multiplexer 111), each of the plurality of transmission sub-arrays comprising a transducers subset of the plurality of ultrasound transducers (Fig. 1; see pg. 5, col. 1, para. 0063 — “The transmitter 107 is connected to the probe 101, via the multiplexer 111. The transmitter 107 determines when a high voltage pulse is to be applied to each of some of the transducer elements 101a of the probe 101 (i.e., each of the transmission transducer elements 101a) to trigger ultrasound transmission from the probe 101. The transmitter 107 repeatedly performs transmissions of ultrasound while gradually shifting the transmission transducer element array TX in the array direction each time.”). 
Furthermore, regarding claim 20, Tsushima further teaches a system wherein the method further comprises: 
sequentially receiving portions of the RF echoes subset from a plurality of reception subarrays (Fig. 7A-7B, reception transducer element array Rx; see pg. 8, col. 2, para. 0097 — “For each transmission event, the input unit 1091 generates a sequence of receive signals RF for each of a plurality of transducer elements 101a used to receive ultrasound reflection in response to the transmission event. In the following, the transducer elements 101a that are used to receive ultrasound reflection in response to a transmission event are referred to as receive transducer elements 101a, and the group of the receive transducer elements 1014 is referred to as a receive transducer element array.”), 
a reception sub-array of the plurality of reception sub-arrays comprising a segment of a transmission sub-array of the plurality of transmission sub-arrays (Fig. 7A-7B, transmission transducer element array Tx within reception transducer element array Rx and reception transducer element Rpk), 
a center of the reception sub-array coinciding with a center of the transmission subarray (Fig. 7A-7B, central Txo of transmission transducer element array Tx coinciding with central axis Rxo of reception transducer element array Rx); and 
integrating the received portions of the RF echoes subset into a single image (Fig. 29, reception beamformer 202 containing an adder for summation of the signals, leading to the ultrasound image generator). 
The motivation for claims 19-20 was shown previously in claim 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
P.R. Hoskins, “Ultrasound techniques for measurement of blood flow and tissue motion,” Biorheology, vol. 39, pp. 451-459, 2002 discloses where transmission steering is achieved by controlling the time of firing of the elements of the transducer, and the reception beam is produced by controlled delay of the echoes received from each element.
Abe (US 20150011882 A1, published January 8, 2015) discloses image data generated by performing ultrasound transmission and reception that are deflected at a deflection angle to be combined with other image data generated at different deflection angles. 
Sumi et al. (US 20160157828 A1, published June 9, 2016) discloses ultrasound transducer elements transmitting plane waves at the same angle as receiving the plane waves. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793